GERARD, J.
[1, 2] This action was brought to recover the value of services alleged to have been rendered by plaintiff as attorney for defendant. Plaintiff testified that he was informed that defendant wanted to see him, that he called at defendant’s place of business, and that defendant then consulted him on various occasions about certain claims he had and about a proposed suit. Defendant did not take the stand to deny any of these conversations, and, over the objection and exception of plaintiff, Sarah Ressler, defendant’s wife, was allowed to testify that a Mr. Devlin said that the plaintiff worked for him as a lawyer, and that he would send plaintiff over to defendant, and that plaintiff would charge nothing for consultations. Because of the admission of this evidence, and because there is no denial whatever of plaintiff’s evidence as to'his consultations with the defendant, judgment must be reversed.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.